DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 9-10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/22. The examiner notes that applicant’s identification of the claims did not appear to properly withdraw all claims associated with the unelected species. 
Claims 5-6, 12, and 16 are additionally withdrawn as being directed to an unelected species. 
Claim 5 recites that “at least one of the end segments has an interlocking end that interlocks with the closure extending radially into the channel”. Claim 6 depends from claim 5. The claimed subject matter is only discussed with respect to un-elected Species 4, see for example, Paras 0011, 0031-0032. 
Claim 12 and 16 respectively recite “a spring insertable through the access opening to place the plurality of retention segments in circumferential compression within the channel” and inserting a compression spring through the access opening into the channel to place the plurality of retention segments in circumferential compression within the channel.” Again, this claimed subject matter is only discussed with respect to un-elected Species 4, see for example, Paras 0011, 0031-0032. 
While the examiner acknowledges applicant’s contention that these claims are generic, as stated above, the examiner respectfully disagrees because these features have only been used as a part of discussing and unelected species. Moreover, the examiner notes that claim 2 is a substantially identical claim to claims 12 and 16. Claim 2, was withdrawn as being directed to an unelected species. It remains unclear as to why the subject matter of claim 2 was directed to an unelected species, but, comparable subject matter in claims 12 and 16 were generic. 
The use of substantially similar descriptors as applicant has used in the specification for description of the Figures which were identified to distinguish between the alternative embodiments identified does not change the subject matter identified and associated with their distinct species. Indeed, the examiner notes for applicant, the MPEP’s express preference that the species be identified by Figures. MPEP 809.02(a) states, “The species are preferably identified as the species of figures 1, 2, and 3”. 

Applicant's election with traverse of Species 1 in the reply filed on 5/16/22 is acknowledged.  The traversal is on the ground(s) that “claim 1 is generic to all 5 species”.  This is not found persuasive because MPEP 808.01(a) establishes the basis for requiring an election of species. Specifically, it states, “A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required.” In this case the permissibility of the election requirement is not changed by applicant’s contention that claim 1 is generic. Applicant has not argued the fundamental basis for the election requirement, namely, that the there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As asserted by applicant, “Claim 1 is generic” to the species identified and recites a mandrel with recited features. Therefore, the recited mandrel must be shown in Figure 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 14, and 19 are objected to because of the following informalities:  
Claim 7 recites “the retention segments”, elsewhere this claim element is recited as “the plurality of retention segments” (e.g. claim 8). The examiner recommends the use of a consistent nomenclature for the same claim element throughout the claims. 
Claim 14 recites “an access opening on a retainer ring”. The second recitation of “a retainer ring” should read “the retainer ring”. 
Claim 19 recites “a channel” associated with “a ring groove on the second ring retainer and another mandrel groove on the mandrel”. The examiner recommends reciting this as “a second channel” to differentiate from the previously recited “a channel” first introduced in parent claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willauer (US 5743333 A)

Regarding claim 1, Wilauer teaches an apparatus, comprising: 
a mandrel (Fig 2, mandrel 34/38 and 12) defining a mandrel groove (Fig 2, groove 52) circumferentially extending along an outer surface of the mandrel (Fig 2, Abstract, “A circumferential groove 52 may be provided in the outer surface of the collar [38]”); 
a retaining ring (Fig 2, sleeve 40) defining a ring groove (Fig 2, groove 54) circumferentially extending along an inner surface of the retaining ring (Fig 2, Abstract, “a similar circumferential groove 54 provided in the inner surface of the end sleeve”) and an access opening (Fig 2, opening 56) to the ring groove from an outer surface of the retaining ring (Fig 2, opening 56 extends to the exterior of sleeve 40), the retaining ring positionable around the mandrel (Fig 1, Fig 2, sleeve is around the mandrel 38) to cooperatively define a channel with the ring groove and the mandrel groove (Fig 2, channel occupied and defined by element 46); and 
a plurality of retention segments (Column 6, lines 32-34, “although only one wire 46 is shown on FIG. 1, both the number and size of the wire may be selected”, in indicating that the number of wires i.e. more than one wire may be selected, a plurality is envisioned by the disclosure) insertable through the access opening into the channel for axially securing the retaining ring to the mandrel (Abstract, “retaining wire 46 [or a number of wires as suggested above] may be passed through a hole 56 in the end sleeve and into the grooves to axially interconnect the collar with the end sleeve”).  

Regarding claim 8, Wilauer further teaches wherein the plurality of retention segments span at least 180 degrees of the channel (Fig 1-2, Column 6, lines 14-17, “the wire 46 is positioned about at least 210.degree. of the circumference between the members 38 and 40, and preferably about at least 270.degree. of the circumference between these members”; the examiner notes as discussed above, a plurality of wires are envisioned).  

Regarding claim 11, Wilauer further teaches a sealing member (Fig 1, sealing member 14) secured to the mandrel by the retaining ring (Fig 1, seal 14 is held in place by collar 40 to the mandrel portion 12) and configured for deploying outwardly from the mandrel (Column 5, lines 10-11, the seal 14 is “inflatable” and is positioned outside of the mandrel thus expands outwardly from the mandrel).  

Regarding claim 14, Wilauer teaches a method of securing a component to a well tool (Fig 1, well tool of Fig 1, as seen), comprising: 
positioning a retainer ring (Fig 2, sleeve 40) on a mandrel of the well tool  (Figs 1-2, mandrel 34/38, 24, and 12); and 
inserting a plurality of retention segments (Column 6, lines 32-34, “although only one wire 46 is shown on FIG. 1, both the number and size of the wire may be selected”, in indicating that the number of wires i.e. more than one wire may be selected, a plurality is envisioned by the disclosure) through an access opening on a retainer ring (Fig 2, opening 56; Abstract, “retaining wire 46 [or a number of wires as suggested above] may be passed through a hole 56 in the end sleeve [retainer ring 40] and into the grooves to axially interconnect the collar with the end sleeve [40]”) and into a channel (Fig 2, channel occupied and defined by element 46) defined between a ring groove on the retainer ring (Fig 2, groove 54) and a mandrel groove on the mandrel (Fig 2, groove 52).  

Regarding claim 17, Wilauer further teaches filling at least 180 degrees of the channel with the plurality of retention segments (Fig 1-2, Column 6, lines 14-17, “the wire 46 is positioned about at least 210.degree. of the circumference between the members 38 and 40, and preferably about at least 270.degree. of the circumference between these members”; the examiner notes as discussed above, a plurality of wires are envisioned).  

Regarding claim 18, Wilauer further teaches securing a sealing member (Fig 1, sealing member 14) to the mandrel with the retaining ring (Fig 1, seal 14 is held in place by collar 40 to the mandrel portion 12).  

Regarding claim 19, Wilauer further teaches further securing the sealing member to the mandrel by positioning a second retainer ring (Fig 1, collar 62 secures the lower end of seal 14) about the mandrel (Fig 1, collar 62 is on the mandrel 12/24) and inserting a second plurality of retention segments through an access opening on the second retainer ring (Abstract, “retaining wire 46 may be passed through a hole 56 in the end sleeve [62]”) and into a channel defined between a ring groove on the second retainer ring and another mandrel groove on the mandrel (Abstract, “[…] into the grooves to axially interconnect the collar with the end sleeve”, see also Fig 1 with lower collar 24 and end sleeve 62).  

Regarding claim 20, Wilauer further teaches wherein each retention segment comprises a circular cross-section, a stepped cross section, or a beam-shaped cross section (Fig 2, the retention element, which as discussed above, may be a plurality of wires, is at least beam-shaped resulting from its rectangular cross section). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer (US 5743333 A), in view of Morrison (US 20130069366 A1). 

Regarding claim 3, while Wilauer teachers that a plurality of different retaining mechanisms may be used as wire 46 (Column 6, lines 32-44), Wilauer is silent on a closure removably securable to the retaining ring to close the access opening and secure the plurality of retention segments in the channel.  
Morrison teaches a closure (Fig 16, element 200, see also Fig 15) removably securable to the retaining ring (Fig 14A-15, locking body 200 with top end is removably inserted into opening 212 of the outer mandrel 223/retaining ring as a modification) to close the access opening (Fig 15, access opening 212 is obstructed/closed by the closure) and secure the plurality of retention segments in the channel (Fig 16, Fig 15, the plurality of retention segments 72B would be held in place by virtue of the element 200 obstructing the access opening).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by using the retaining ring as disclosed by Morrison because Willauer makes clear that a number of different retaining rings may be usable and the locking ring of Morrison has the benefit of functioning “to prevent the shear element [the retaining ring] from coming out of the coupling” (Para 0056). 

Regarding claim 4, Wilauer as modified further teaches wherein the plurality of retention segments comprise two end segments (Fig 16 of Morrison, the two retaining elements 72B proximate closure 200) disposed in the channel on opposing sides of the access opening (Fig 15, Para 0057 of Morrison where the closure would occupy the access opening the retaining elements would be on opposing sides of the access opening 212, see Fig 16), and the closure extends radially into the channel between the two end segments (Fig 16 of Morrison, the closure 200 would be between the two end segments as defined above and Para 0057, Fig 15, this would extend radially into the channel).  

Regarding claim 15, while Wilauer teachers that a plurality of different retaining mechanisms may be used as wire 46 (Column 6, lines 32-44), Wilauer is silent on securing a closure to the retaining ring to close the access opening after inserting the plurality of retention segments into the channel.  
	Morrison teaches securing a closure (Fig 16, element 200, see also Fig 15) to the retaining ring (Fig 14A-15, locking body 200 with top end is removably inserted into opening 212 of the outer mandrel 223/retaining ring as a modification) to close the access opening (Fig 15, access opening 212 is obstructed/closed by the closure) after inserting the plurality of retention segments into the channel (Fig 16, Fig 15, the plurality of retention segments 72B would be held in place by virtue of the element 200 obstructing the access opening, the closure 200 would be inserted after the segments 72B are in place).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by using the retaining ring as disclosed by Morrison because Willauer makes clear that a number of different retaining rings may be usable and the locking ring of Morrison has the benefit of functioning “to prevent the shear element [the retaining ring] from coming out of the coupling” (Para 0056). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer (US 5743333 A), in view of Milberger (US 4293148 A).

Regarding claim 7, while Wilauer teachers that a plurality of different retaining mechanisms may be used as wire 46 (Column 6, lines 32-44), Wilauer is silent on a key formed along one or both of the ring groove and the mandrel groove to limit circumferential movement of the retention segments along the channel.  
	Milberger teaches a key (Fig 3, key element 64b, see also Fig 2) formed along one or both of the ring groove and the mandrel groove (Fig 2-3, this key 64b is on the inner tubular groove as seen/mandrel groove as a modification) to limit circumferential movement of the retention segments along the channel (Fig 3, the key 64b limits the circumferential movement of the retaining segments 70, part of the retaining ring/wire 66a).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wilauer by using the retaining mechanism and configuration as disclosed by Milberger because it offers a design to facilitate its insertion and removal (Column 4, lines 19-44), similarly, the design of Milberger is designed “to minimize the stress concentration on the loading tape and on the walls of the annular channel” (Abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hesse (US 6644887 B2) discloses a locking means by which the adapter sleeve and the towed pipe can be connected together in a sufficiently tension-resistant manner, see also Fig 4. 
Hall (US 2898136 A) discloses a collar locked to a tubular by the insertion of a plurality of retaining wires.
Harrison (US 2597482 A) discloses a joint between elongated members capable of being readily connected or disconnected by insertable locking members.
Toon (US 5255945 A) discloses a closure to hold a locking retaining band in place between two coupled members, see Fig 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676